Citation Nr: 1622164	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

When the Board remanded this matter in August 2015 for additional development, three issues were on appeal.  VA subsequently granted service connection for an eye disability in December 2015.  This is a full grant of the benefit sought, so it is no longer on appeal.


FINDINGS OF FACT

1. The Veteran's neck disorder is not etiologically related to service.

2. The Veteran's low back disorder is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, two VA compensation examination reports from July 2010 and a compensation examination report from June 2013.  The July 2010 examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The June 2013 report was based solely on a review of the claims file.  Moreover, the Veteran has not objected to the adequacy of any of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a Board Hearing in March 2015 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Board remanded this case in August 2015 to obtain private treatment records and Social Security Administration (SSA) records.  VA obtained both sets of records.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.
 
II. Merits Analysis - Neck Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In interpreting 38 U.S.C.A. § 1110 and §1131 and 38 C.F.R. § 3.303(a), the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

A VA examiner diagnosed the Veteran with "multilevel cervical disc disease" in July 2010, satisfying the first prong of the service connection claim.  Additionally, the service treatment records confirm a 1985 in-service recreational football injury, satisfying the second prong of the service connection claim.  The case turns on whether the in-service football injury caused the current neck disorder.

The evidence regarding the third prong of the service connection claim - medical nexus - consists of a July 2010 VA examiner's opinion; a February 2011 statement from Dr. L.R.; and a July 2013 VA opinion.  The July 2010 examiner opined that "degenerative ... disc disease is exceedingly common in the population at large and increases with age."  The examiner also noted that "there is no evidence that [the Veteran] had degenerative ... disc disease in service."  Therefore, the Veteran's complaints and physical findings "are consistent with strain."  Critically, "there is no medical evidence that strain causes, predisposes to, or accelerates the development" of degenerative disc disease.  Indeed, the disc protrusions Dr. N.S., one of the Veteran's VA treating physicians, identified in May 2010 "are new lesions unrelated to service (they would long ago have been resorbed had they occurred then)."

Dr. L.R., another of the Veteran's treating physicians, opined in 2011 that "it is very difficult to say that the pathology in his neck is all related to his injury in 1985."  At best, he said that if the in-service injury was corroborated and the symptomatology began at that particular time, there is "some correlation."  Importantly, Dr. L.R. did not review the Veteran's STRs before opining.

In 2013, a VA examiner reviewed both the 2010 VA examination report and Dr. L.R.'s statement.  This physician concurred with the 2010 report, noting the Veteran's neck disorder is "most likely due to the wear and tear which occurs with aging."

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's neck disability.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

The Board finds the 2010 and 2013 opinions most probative, as they provided sound reasons and bases for their opinions.  In contrast, Dr. L.R.'s statements are simply too speculative and vague to support a grant of service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.).  As such, the medical evidence of record weighs against a grant of service connection on a direct basis.  

The Board has also considered whether presumptive service connection is warranted.  However, while the Veteran was shown to have injured his neck in approximately July 1985, the fact remains that he served thereafter for several years, and at no neck disability was shown at separation.  Moreover, a chronic neck disability was not shown to have been diagnosed for a number of years after service.  As such, the criteria for presumptive service connection have not been met.

Therefore, the Veteran's claim is denied

III. Merits Analysis - Back Disorder

A VA examiner diagnosed the Veteran with "T8-T9 disc herniation" and "L4-L5 disc osteophyte complex" in July 2010, satisfying the first prong of the service connection claim.  Additionally, the service treatment records confirm a 1985 in-service recreational football injury and in-service instances of back strains in 1985 and 1987, satisfying the second prong of the service connection claim.  The case turns on whether the in-service football injury or muscle strains caused the current back disorder.

As above, the evidence regarding the third prong of the service connection claim - medical nexus - consists of a July 2010 VA examiner's opinion; a February 2011 statement from Dr. L.R.; and a July 2013 VA opinion.  The July 2010 examiner opined that "degenerative spine and disc disease is exceedingly common in the population at large and increases with age."  The examiner also noted that "there is no evidence that [the Veteran] had degenerative spine and disc disease in service."  Therefore, the Veteran's complaints and physical findings "are consistent with strain."  Critically, "there is no medical evidence that strain causes, predisposes to, or accelerates the development" of degenerative disc disease.  Indeed, the disc protrusions Dr. N.S., one of the Veteran's VA treating physicians, identified in May 2010 "are new lesions unrelated to service (they would long ago have been resorbed had they occurred then)."  Finally, the examiner cited a February 1989 medical examination, which was two months before the Veteran's discharge, in which the Veteran stated he had "no" recurrent back pain and was in "good health."  A clinical evaluation of his spine at that time was normal.

The Veteran reported "significant pain in his ... back" to Dr. L.R in 2011.  Dr. L.R. focused the majority of his opinion on the Veteran's neck disorder, as described above.  However, the Board assumes the opinion included the back disorder when Dr. L.R. stated that if the in-service injury was corroborated and the symptomatology began at that particular time, there is "some correlation."  Importantly, Dr. L.R. did not review the Veteran's STRs before opining.

In 2013, a VA physician reviewed both the 2010 VA examination report and Dr. L.R.'s statement.  This physician concurred with the 2010 report, noting the Veteran's back disorder is "less likely as not related to his in-service complaints in 1985 and 1987."  Instead, it is "most likely due to the wear and tear which occurs with aging."

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's back disability.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

The Board finds the 2010 and 2013 opinions most probative, as they provided sound reasons and bases for their opinions.  In contrast, Dr. L.R.'s statements are simply too speculative and vague to support a grant of service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.).  As such, the medical evidence of record weighs against a grant of service connection on a direct basis.  

The Board has also considered whether presumptive service connection is warranted.  However, while the Veteran was shown to have injured his back in service, the fact remains that he served thereafter for several years, and at no back disability was shown at separation.  Moreover, a chronic back disability was not shown to have been diagnosed for a number of years after service.  As such, the criteria for presumptive service connection have not been met.

Therefore, the Veteran's claim is denied

IV. Miscellaneous - Both Disorders

The Board notes SSA granted the Veteran disability benefits for cervical and lumbar disabilities.  However, the legal basis upon which SSA grants disability compensation differs from VA.  Therefore, while VA considers SSA's determination in its analysis, VA is not bound by it.  Additionally, while the Veteran cited four physicians who have linked his neck and back disorders to service in a January 2016 statement, only one - Dr. L.R. - has truly opined on causation.  The remaining physicians have noted the Veteran's history during the course of treating him, but they have not opined on the disorders' etiologies.  For example, the Veteran cites a May 2010 VA treatment record from Dr. N.S.  However, Dr. N.S. opined that the Veteran's eye disability - not neck and back disabilities - "may have been following his original injury in the late 80s.  At this time, I do not see any other obvious anatomical explanation."  As noted above, VA granted service connection for an eye disability due to the 1985 in-service football injury.


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


